Citation Nr: 0001527	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  94-41 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for spinal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.  This case came to the Board of Veterans' Appeals 
(Board) from an April 1993 decision of the RO that denied 
service connection for spinal stenosis on both a direct and 
secondary basis.  In a February 1998 decision, the Board 
denied the claim.  

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a May 1999 joint motion to the 
Court, the parties (the veteran and the VA Secretary) 
requested that the February 1998 Board decision be vacated 
and the matter remanded; by a May 1999 order, the Court 
granted the joint motion.  The case was subsequently returned 
to the Board, and in November 1999 the veteran's 
representative submitted additional written argument.


REMAND

The veteran served on active duty from 1943 to 1945, and his 
established service-connected disabilities are residuals of a 
gunshot wound (GSW) of the right thigh and buttock (rated 0 
percent), residuals of a GSW of the left scapula area (rated 
10 percent), and malaria (rated 0 percent).  There is no 
medical evidence of a back disorder until the 1960s, and in 
the 1990s the veteran was diagnosed as having spinal stenosis 
and underwent low back operations.  He primarily argues that 
secondary service connection should be established for spinal 
stenosis, on the theory that his service-connected residuals 
of a GSW of the right thigh and buttock produced a gait 
disturbance which caused or aggravated the spinal stenosis.  
38 C.F.R. § 3.310 (1999); Allen v. Brown. 7 Vet.App. 439 
(1995). 

In view of the record, and the May 1999 joint motion and 
Court order, it is the judgment of the Board that further 
development of the evidence is warranted, including further 
efforts to obtain post-service medical records and providing 
the veteran with a more comprehensive VA examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1999); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is remanded for the following actions:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
medical providers who examined or treated 
him since service for low back problems 
and for his service-connected residuals 
of a GSW of the right thigh and buttock.  
This includes, but is not limited to, all 
medical providers who performed multiple 
low back operations in the 1990s, as well 
as Dr. Vincent P. Birbiglia (who has 
provided opinions on secondary service 
connection for spinal stenosis).  The RO 
should directly contact all identified 
medical providers and obtain complete 
copies of the related medical records, 
which are not already on file, including 
records of examination and patient 
histories at the time of treatment.  
38 C.F.R. § 3.159.  

2.  After all records are added to the 
claims folder, the veteran should undergo 
a VA orthopedic examination by a doctor 
who has not previously examined him, for 
the purpose of determining the etiology 
of spinal stenosis, including any 
relationship with the service-connected 
GSW of the right thigh and buttock.  The 
claims folder must be provided to and 
reviewed by the doctor, and the 
examination report should indicate that 
such has been accomplished.  The 
examination should include the following:

a.  The doctor should indicate 
whether the veteran currently has a 
gait disturbance and, if he does, 
whether it is caused by the service-
connected residuals of a GSW of the 
right thigh and buttock.  The doctor 
should identify all historical 
records showing a gait disturbance, 
and the doctor should indicate 
whether such gait disturbance was 
caused by the service-connected 
residuals of a GSW of the right 
thigh and buttock.  

b.  From the historical record, the 
doctor should identify the first 
evidence of back problems in 
general, and spinal stenosis in 
particular.

c.  Based on examination findings, 
historical evidence, and medical 
principles, the doctor should 
provide a medical opinion, with full 
rationale, as to the date of onset 
and etiology of the veteran's spinal 
stenosis.  The doctor should 
specifically address whether the 
veteran's service-connected 
residuals of a GSW of the right 
thigh and buttock directly caused 
him to develop spinal stenosis, or 
whether the service-connected 
residuals of a GSW of the right 
thigh and buttock resulted in 
aggravation (an additional degree of 
disability) of spinal stenosis.  If 
the doctor finds the service-
connected residuals of a GSW of the 
right thigh and buttock aggravated 
the spinal stenosis, the doctor 
should clearly identify the 
increment of spinal stenosis 
disability which is the result of 
such aggravation (i.e., the doctor 
should describe the pre-aggravation 
and post-aggravation levels of the 
spinal stenosis, with the difference 
between the two levels being the 
additional disability resulting from 
the aggravation). 

3.  The RO should assure that all 
development has been accomplished, and if 
the above VA examination is inadequate it 
must be returned to the doctor for 
completion.  38 C.F.R. § 4.2.

Thereafter, the RO should review the claim for service 
connection for spinal stenosis.  If the claim is denied, the 
veteran and his representative should be issued a 
supplemental statement of the case, and given an opportunity 
to respond, before the case is returned to the Board.  

On remand, the veteran may submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



